02-12-346-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00346-CV
 
 



In re Matthew James Leachman


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relator’s petition for writ
of mandamus is denied.  Nothing in this opinion shall be construed as a ruling
on the trial court’s failure to rule on the merits of “Relator’s Verified
Petition To Take Deposition Before Suit,” which remains pending in the trial
court until ruled on by that court.
 
PER CURIAM
 
 
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
LIVINGSTON,
C.J. would request a response.
 
DELIVERED: 
August 23, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).